December 8, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                            COMPASS BANK, Appellant

NO. 14-10-00052-CV                      V.

           MARHABA PARTNERS LIMITED PARTNERSHIP, Appellee
                       ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on October 27, 2009. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
COMPASS BANK.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.